
	
		II
		111th CONGRESS
		1st Session
		S. 2767
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide additional resources and funding for
		  construction and infrastructure improvements at United States land ports of
		  entry, to open additional inspection lanes, to hire more inspectors, and to
		  provide recruitment and retention incentives for United States Customs and
		  Border Protection officers who serve on the Southern Border.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Port of Entry Personnel and
			 Infrastructure Funding Act of 2009.
		2.DefinitionsIn this Act:
			(1)Northern
			 borderThe term Northern border means the
			 international border between the United States and Canada.
			(2)Southern
			 borderThe term Southern border means the
			 international border between the United States and Mexico.
			3.Customs and
			 border protection personnel
			(a)Staff
			 enhancements
				(1)Revisions to
			 fiscal year allocations and fundingTitle II of the Department of
			 Homeland Security Appropriations Act, 2010 (Public Law 111–83), is amended by
			 inserting Provided further, That of the total amount
			 provided, $40,000,000 shall be used to pay the salaries and related
			 compensation for 250 additional Customs and Border Protection officers and 25
			 associated support staff personnel, who shall be devoted to new inspection
			 lanes at new land ports of entry on the Southwest border before the
			 period at the end of the first paragraph.
				(2)New
			 personnelIn addition to positions authorized before the date of
			 the enactment of this Act and any existing officer vacancies within United
			 States Customs and Border Protection on such date, the Secretary of Homeland
			 Security shall hire, train, and assign to duty, not later than September 30,
			 2013—
					(A)2,500 full-time
			 Customs and Border Protection officers to serve on all inspection lanes
			 (primary, secondary, incoming, and outgoing) and enforcement teams at United
			 States land ports of entry on the Northern border;
					(B)2,500 full-time
			 Customs and Border Protection officers to serve on all inspection lanes
			 (primary, secondary, incoming, and outgoing) and enforcement teams at United
			 States land ports of entry on the Southern border; and
					(C)350 full-time
			 support staff for all United States ports of entry.
					(b)Waiver of FTE
			 limitationThe Secretary of Homeland Security may waive any
			 limitation on the number of full-time equivalent personnel assigned to the
			 Department of Homeland Security in order to fulfill the requirements under
			 subsection (a).
			(c)Report to
			 Congress
				(1)Outbound
			 inspectionsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit a report
			 containing the Department of Homeland Security’s plans for ensuring the
			 placement of sufficient United States Customs and Border Protection officers on
			 outbound inspections at all Southern border land ports of entry to—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(C)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
					(D)the
			 Committee on Homeland Security of the House of
			 Representatives.
					(2)Agricultural
			 specialistsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security, in consultation with
			 the Secretary of Agriculture, shall submit a report to the committees set forth
			 in paragraph (1) that contains plans for ensuring the placement of sufficient
			 agriculture specialists at all Southern border land ports of entry.
				(d)Retention
			 incentives and salaries
				(1)In
			 generalThe Secretary of Homeland Security shall ensure that the
			 requirements under this subsection are met.
				(2)Recruitment and
			 retention paymentsThe Secretary may make incentive payments of
			 $5,000 to $10,000, during the 6-year period beginning on October 1, 2009, to
			 the extent necessary to recruit and retain qualified United States Customs and
			 Border Protection port of entry officers.
				(3)Special rules
			 for incentive payments
					(A)Recruitment
			 incentivesEach recruitment incentive payment made under this
			 subsection shall be paid to each new employee, in a lump sum, after the
			 employee has entered on duty and completed 6 months of service.
					(B)Retention
			 incentivesEach retention incentive payment—
						(i)shall be paid to
			 an employee, in a lump sum, at the end of the fiscal year in which the
			 qualified employee is selected by the Secretary, or a delegate of the
			 Secretary, for receipt of such payment;
						(ii)shall not be
			 limited solely to work performance, but may be based on criteria such
			 as—
							(I)comparative
			 salaries for law enforcement officers in other Federal agencies;
							(II)costs for
			 replacement and training of a new employee; and
							(III)volume of work
			 at the port of entry;
							(iii)shall be
			 contingent upon the selected employee signing an agreement, under penalty of
			 perjury, to remain in Federal service as a United States Customs and Border
			 Protection officer serving at a land port of entry for at least 3 years;
			 and
						(iv)shall be subject
			 to reimbursement if the employee fails to complete the required 3 years of
			 Federal service due to voluntary or involuntary separation from service.
						(C)Limitations
						(i)Fiscal year
			 2010In fiscal year 2010, the Secretary may not make more than
			 1,500 incentives payments under this subsection.
						(ii)Fiscal year
			 2011 through 2015In each of the fiscal years 2011 through 2015,
			 the Secretary may not make more than 500 incentive payments under this
			 subsection.
						(iii)EligibilityAny
			 individual receiving an incentive payment in a given fiscal year shall not be
			 eligible to receive another incentive payment until the individual completes at
			 least 2 years of service with the Department of Homeland Security after
			 receiving the payment.
						4.Secure
			 communication; equipment; and grants for border personnel
			(a)Secure
			 communicationThe Secretary of Homeland Security shall ensure
			 that each United States Customs and Border Protection officer is equipped with
			 a secure 2-way communication and satellite-enabled device, supported by system
			 interoperability, that allows such officers to communicate between ports of
			 entry and inspection stations, and with other Federal, State, local, and tribal
			 law enforcement entities.
			(b)Border Area
			 Security Initiative Grant ProgramThe Secretary of Homeland
			 Security shall establish a program for awarding grants for the purchase of
			 detection equipment at land ports of entry and mobile, hand-held, 2-way
			 communication and biometric devices for State and local law enforcement
			 officers serving on the Southern border.
			5.Infrastructure
			 improvements and expansion of Texas land ports of entry
			(a)Amendments to
			 American Recovery and Reinvestment Act of 2009Title VI of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), under the
			 heading entitled construction is amended—
				(1)by striking
			 U.S. Customs and Border Protection owned; and
				(2)by inserting
			 Provided further, That $100,000,000 shall be used for
			 infrastructure improvements, expansion, and new construction (or reimbursement
			 for new construction costs incurred during fiscal years 2007 through 2009) of
			 high-volume ports of entry in Texas, regardless of port ownership
			 before the period at the end.
				(b)Effective
			 dateThe amendments made under subsection (a) shall take effect
			 as if included in the American Recovery and Reinvestment Act of 2009, as of the
			 date of the enactment of such Act.
			6.Additional
			 authorities for port of entry construction
			(a)In
			 generalIn order to aid in the enforcement of Federal customs,
			 immigration, and agriculture laws, the Customs and Border Protection
			 Commissioner may—
				(1)design,
			 construct, and modify land ports of entry and other structures and facilities,
			 including living quarters for officers, agents, and personnel;
				(2)acquire, by
			 purchase, donation, exchange or otherwise, land or any interest in land
			 determined to be necessary to carry out the Commissioner’s duties under this
			 section; and
				(3)construct
			 additional ports of entry along the Southern border and the Northern
			 border.
				(b)Consultation
				(1)Locations for
			 new ports of entryThe Secretary of Homeland Security is
			 encouraged to consult with the Secretary of the Interior, the Secretary of
			 Agriculture, the Secretary of State, the International Boundary and Water
			 Commission, the International Joint Commission, and appropriate representatives
			 of States, local governments, Indian tribes, and property owners to—
					(A)determine
			 locations for new ports of entry; and
					(B)minimize adverse
			 impacts from such ports on the environment, historic and cultural resources,
			 commerce, and quality of life for the communities and residents located near
			 such ports.
					(2)Savings
			 provisionNothing in this subsection may be construed to—
					(A)create any right
			 or liability of the parties described in paragraph (1);
					(B)affect the
			 legality and validity of any determination under this Act by the Secretary;
			 or
					(C)affect any
			 consultation requirement under any other law.
					7.Authority to
			 acquire leaseholdsNotwithstanding any other provision of law,
			 the Secretary of Homeland Security may acquire a leasehold interest in real
			 property, and may construct or modify any facility on the leased property, if
			 the Secretary determines that the acquisition of such interest, and such
			 construction or modification, are necessary to facilitate the implementation of
			 this Act.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated, to carry out this Act during the 6-year period
			 beginning on October 1, 2009, $6,000,000,000, of which—
			(1)$55,000,000 shall be used for incentive
			 payments authorized under section 3(d); and
			(2)$30,000,000 shall
			 be used for Border Area Security Grants authorized under section 4(b).
			
